UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 06/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.2% Rate (%) Date Amount ($) Value ($) Alabama - 1.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 Arizona - 2.1% Arizona School Facilities Board, COP 5.00 9/1/20 2,500,000 2,901,750 Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,422,885 Tucson, Water System Revenue 5.00 7/1/20 3,000,000 3,483,810 Arkansas - .2% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 California - 1.8% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,550,971 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,700,820 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,497,053 University of California Regents, General Revenue 5.00 5/15/20 1,500,000 1,742,895 Colorado - 1.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,289,988 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,136,100 Platte River Power Authority, Power Revenue 5.00 6/1/20 3,220,000 3,738,291 Connecticut - 1.0% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 2,947,065 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/19 1,500,000 1,692,390 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - .3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/20 1,460,000 Florida - 9.0% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 5,700,000 6,460,038 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,584,450 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,713,077 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/17 4,365,000 4,560,334 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/19 3,270,000 3,684,996 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/20 1,850,000 2,152,309 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,357,968 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 3,876,570 Miami-Dade County, Aviation Revenue 5.00 10/1/20 3,100,000 3,594,605 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/21 2,400,000 2,875,656 Palm Beach County Health Facilities Authority, Retirement Community Revenue (ACTS Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/21 1,500,000 1,770,165 South Florida Water Management District, COP (Master Lease Purchase Agreement) 5.00 10/1/20 1,500,000 1,754,985 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,093,497 Georgia - 2.5% Gwinnett County School District, Sales Tax GO 5.00 8/1/20 4,000,000 4,681,040 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; JPMorgan Chase Bank) 5.00 3/15/19 2,000,000 2,186,740 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/19 2,315,000 2,557,265 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 4.00 1/1/21 2,000,000 2,256,000 Illinois - 10.3% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,169,908 Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 10.3% (continued) Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,443,916 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/20 1,985,000 2,207,558 Chicago, Second Lien Water Revenue 4.25 11/1/18 1,050,000 1,124,456 Chicago, Second Lien Water Revenue 5.00 11/1/20 1,000,000 1,139,740 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/19 1,700,000 1,931,404 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/20 1,850,000 2,162,558 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 5,801,489 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,204,893 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/20 2,405,000 2,779,170 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,399,620 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 2,590,000 3,020,847 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,091,080 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/20 3,675,000 4,144,150 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 5,914,590 Springfield, Senior Lien Electric Revenue 5.00 3/1/20 2,000,000 2,273,820 Indiana - 1.6% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) 5.00 1/1/21 3,870,000 4,497,946 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/20 1,000,000 1,131,250 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,018,840 Kansas - .5% Kansas Department of Transportation, Highway Revenue 0.71 9/1/19 1,180,000 a 1,169,616 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Kansas - .5% (continued) Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,319,344 Louisiana - 2.0% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,146,570 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/20 3,100,000 3,547,516 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,573,127 Maryland - 1.2% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 Michigan - 5.5% Michigan, State Trunk Line Revenue 5.00 11/15/17 3,830,000 4,061,906 Michigan Building Authority, Revenue (Facilities Program) 5.00 4/15/20 2,200,000 2,533,146 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,148,500 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/19 4,250,000 4,712,782 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,083,340 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,765,184 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 1/1/21 3,000,000 3,386,490 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,609,250 Minnesota - 1.2% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 Missouri - 2.4% Kansas City, Sanitary Sewer System Improvement Revenue 4.00 1/1/21 1,000,000 1,136,490 Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Missouri - 2.4% (continued) Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/20 3,960,000 4,525,686 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/20 1,070,000 1,251,376 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,619,865 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/19 2,335,000 2,661,433 Nebraska - .7% Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 Nevada - 1.7% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,238,550 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,659,400 New Jersey - 3.8% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/17 2,000,000 2,062,940 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 1,275,000 1,403,444 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue 5.00 6/15/19 1,980,000 2,147,785 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/21 2,190,000 2,531,662 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/20 3,000,000 3,377,880 New Jersey Turnpike Authority, Turnpike Revenue 0.96 1/1/18 2,500,000 a 2,500,150 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/19 3,720,000 4,106,396 New Mexico - 1.5% Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,954,474 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Mexico - 1.5% (continued) New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.83 8/1/17 5,395,000 a 5,393,597 New York - 17.4% Long Island Power Authority, Electric System General Revenue 1.20 11/1/18 2,500,000 a 2,495,275 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,590,975 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,101,540 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 4,935,897 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,760,250 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,760,250 Nassau County, GO (General Improvement) 5.00 1/1/20 5,000,000 5,696,000 New York City, GO 5.00 8/1/18 2,500,000 2,725,050 New York City, GO 5.00 8/1/19 5,750,000 6,489,047 New York City, GO 5.00 8/1/20 3,830,000 4,458,273 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,078,800 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/20 1,500,000 1,743,255 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 11/1/16 955,000 969,382 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 1,901,603 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,158,500 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,781,875 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 3,933,571 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/20 4,000,000 4,630,040 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,353,820 Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 17.4% (continued) New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/17 5,000,000 5,107,450 New York Transportation Develpoment Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 5,000,000 5,499,650 Port Authority of New York and New Jersey, (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,187,380 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,940,838 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.66 12/3/19 5,000,000 a 4,937,050 North Carolina - .6% Charlotte, Water and Sewer System Revenue 5.00 7/1/20 2,400,000 Oklahoma - .3% Oklahoma Turnpike Authority, Oklahoma Turnpike System Second Senior Revenue 5.00 1/1/21 1,275,000 Pennsylvania - 2.6% Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/21 2,135,000 2,495,623 Philadelphia, Gas Works Revenue 5.00 8/1/20 4,335,000 5,003,023 Philadelphia School District, GO 5.00 9/1/21 4,250,000 4,715,162 Rhode Island - .5% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/20 2,020,000 Tennessee - 2.0% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/20 1,920,000 2,235,398 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/21 2,000,000 2,359,660 Tennessee Energy Acquisition Corporation, Gas Project Revenue (Guaranteed Agreement; Goldman Sachs Group, Inc.) 5.00 2/1/21 2,905,000 3,373,547 Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,538,663 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 14.8% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,438,680 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/21 1,000,000 1,167,990 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,096,670 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,095,229 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,738,470 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,702,500 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,380,000 1,572,979 Houston, Combined Utility System First Lien Revenue 1.31 5/1/20 5,000,000 a 4,976,200 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,358,200 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,203,256 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,158,920 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/18 4,640,000 4,892,787 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/20 1,000,000 1,157,000 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,374,258 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/20 1,000,000 1,115,490 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/20 1,075,000 1,240,507 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,280,640 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/21 1,000,000 1,172,310 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/20 1,025,000 1,161,233 Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 14.8% (continued) Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 2,040,000 2,409,668 Rockwall, Improvement GO 5.00 8/1/20 4,695,000 5,449,111 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,011,110 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 6,881,760 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,120,810 Texas, GO (College Student Loan Bonds) 5.00 8/1/21 4,115,000 4,904,010 Texas Transportation Commission, State Highway Fund Revenue 5.00 10/1/20 3,000,000 3,518,190 Waco, Combination Tax and Revenue Certificates of Obligation 5.00 2/1/20 1,500,000 1,716,990 Utah - 2.0% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,239,050 Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,248,740 Virginia - 1.4% Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 5.00 5/15/21 1,000,000 1,193,690 Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,389,400 Washington - 4.4% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,434,200 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/20 3,000,000 3,434,280 Seattle, Municipal Light and Power Revenue 5.00 4/1/20 2,000,000 2,307,100 Seattle, Water System Improvement Revenue 5.00 5/1/20 2,500,000 2,894,175 Tobacco Settlement Authority of Washington, Tobacco Settlement Revenue 5.00 6/1/18 3,650,000 3,927,327 Washington, GO (Various Purpose) 5.00 7/1/20 2,465,000 2,862,531 Wisconsin - 1.2% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/20 2,000,000 2,280,520 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 1.2% (continued) Wisconsin, GO 5.00 5/1/19 3,000,000 3,362,190 Total Investments (cost $463,210,141) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2016 (Unaudited) The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 469,786,903 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At June 30, 2016, accumulated net unrealized appreciation on investments was $6,576,762, consisting of $6,686,276 gross unrealized appreciation and $109,514 gross unrealized depreciation. At June 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 11, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 11, 2016 By: /s/ James Windels James Windels Treasurer Date: August 11, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
